DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, claim 19 recites “a plurality of channels”; however, claim 11 already recites multiple channels such as “a foot support channel” and “lower leg channel”. It is unclear if the channels of “a plurality of channels” are different or the same structure as those already recited within claim 11. As such, claim 19 is rejected under 112b for being indefinite. For examining purposes, the channels of “a plurality of channels” in claim 19 will be interpreted as the same channels as recited within claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chella (US 20110197362 A1) in view of Sheehan (US 20190269558 A1) in view of Miller (US 20170056230 A1) in view of Ingimundarson (US 20090287128 A1).
Regarding claim 1, Chella discloses a foot orthotic 10 (Fig. 1-9) comprising: 
a foot support 16/32 that is fit to a user's foot (Fig. 1 and [0030], foot support comprised of the tongue 16 and lower end 32 of shell 14), the foot support 16/32 comprising: 
a plastic outer shell 32 ([0030] lower end 32 of shell 14 is an outer shell of the device formed of plastic); 
a foam liner 26-32 within the outer shell 32 (Fig. 1 and [0030], the portion of “foam pad 26” within outer shell 32 is a foam liner); and 
a tongue 16 to secure the user's foot within the foot support 16/32 (Fig. 1 and [0030]); 
a lower leg support 28 that is fit to a user's lower leg (Fig. 1 and [0030], upper end of shell 14), the lower leg support 28 comprising:
a plastic outer shell 28 (Fig. 1 and [0030], upper end of shell 14 is a “shell” that is outer of the device, and is formed of plastic); 
a foam liner 26-28 within the outer shell 28 (Fig. 1 and [0030], the portion of “foam pad 26” within outer shell 28 which is a foam liner); and 
a strap 52 to secure the user's leg within the lower leg support 28 (	Fig. 1 and [0032, 0042], “strap mechanism 52” with strap 160); 
a cinching mechanism 50 (Fig. 1-3 and [0033], “rotary lacing system 50” wherein this is a cinching mechanism as to “cinch” is to secure) comprising: 
a rotatable tightening knob 62 (Fig. 1-3 and [0041]); and 
a tightening cable 60 (Fig. 1-3 and [0041]) coupled to the rotatable tightening knob 62 (Fig. 1-3 and [0041]) and operably connected to the foot support 16/32 (Fig. 1-3); and 
a plurality of channels 142/70/72 within the lower leg support 28 and the foot support 16/32 (Fig. 4 and [0039], “guides” 142, 70, and 72 are channels); and wherein the tightening cable 60 is routed through the plurality of channels 142/70/72 within the lower leg support 28 and the foot support 16/32 (Fig. 4 and [0039]).
Chella does not disclose the foot orthotic being custom, the foot support and lower leg support being custom fit.
However, Sheehan teaches an analogous foot orthotic 20 (Fig. 1) comprising an analogous foot support 24 and lower leg support 90 (Fig. 1) wherein the foot orthotic and its foot support 24 and lower leg support 90 are custom fit to the user in order to provide proper anatomical fit and being more cost effective (see [0016, 0062]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot orthotic, foot support, and lower leg support of Chella to be custom fit as taught by Sheehan in order to provide proper anatomical fit and being more cost effective (Sheehan [0016, 0062]).
Chella in view of Sheehan does not disclose the foam liner being a closed cell foam.
However, Miller teaches an analogous foot support (Fig. 1-2) comprising an analogous foam liner 20 (Fig. 2 and [0027]), the foam liner being a closed cell foam (see [0027]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam liner 16 of Chella to be a closed cell foam liner as taught by Miller in order to provide an extremely soft texture and consistent thickness, texture, and density (Miller [0027]).
Chella in view of Sheehan and Miller does not disclose the outer shells being a thermoplastic.
However, Ingimundarson teaches an analogous foot orthotic 1000 (Fig. 1-4 and [0090-0091]) having an analogous foot support 1014 and analogous lower leg support 1006 (Fig. 1-4), wherein these are analogous plastic outer shells (Fig. 1-4 and [0092-0093]), wherein the plastic is a thermoplastic (see [0092]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic outer shells of Chella to be formed of thermoplastic as taught by Ingimundarson, wherein thermoplastic is shown to be a known material to be used to form shells for a foot orthotic (Ingimundarson [0092]), and thermoplastic is an easy plastic to mold to the desired shape of the device.
Chella in view of Sheehan and Miller does not disclose the rotatable tightening knob disposed on the lower leg support.
However, Ingimundarson further teaches an analogous foot orthotic 1500 (Fig. 13) comprising an analogous foot support 1504/1514 (Fig. 13) and analogous lower leg support 1506/1512 (Fig. 13), having an analogous cinching mechanism 1530/1532 (Fig. 13 and [0154], tightening mechanism with a knob 1530 and cable 1532), having an analogous rotatable tightening knob 1530 and cable 1532 (Fig. 13 and [0154]), wherein the analogous rotatable tightening knob 1530 is disposed on the lower leg support 1506/1512.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotatable tightening knob 62 of Chella to be disposed on the lower leg support as taught by Ingimundarson, since it was held in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that the particular placement of parts is held to be an obvious matter of design choice (MPEP 2144.04,VI,C) (instant application lacks criticality towards the knob location).
Regarding claim 6, Chella in view of Sheehan, Miller, and Ingimundarson discloses the invention of claim 1 above.
Chella further discloses wherein the foot support 16/32 and the lower leg support 28 are specifically located in order to hold a user's foot in a neutral position (Fig. 1 shows the positioned of the foot support 16/32 and the lower leg support 28, wherein the leg and foot of the user are shown to be about perpendicular to each other which is the known neutral position of the user’s foot).
Regarding claim 10, Chella in view of Sheehan, Miller, and Ingimundarson discloses the invention of claim 1 above.
Chella further discloses wherein the foot support 16/32 and the lower leg support 28 form a unitary structure (Fig. 1, the foot support 16/32 and lower leg support 28 when fully constructed are each fully secured to each other thus forming a unitary single functioning device).
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chella (US 20110197362 A1) in view of Sheehan (US 20190269558 A1) in view of Miller (US 20170056230 A1) in view of Ingimundarson (US 20090287128 A1) in view of Ingimundarson (US 20100137770 A1), henceforth Ingimundarson2.
Regarding claim 2, Chella in view of Sheehan, Miller, and Ingimundarson discloses the invention of claim 1 above.
Chella further discloses wherein the tightening cable 60 is attached to the tongue 16 (Fig. 1-4)
Chella in view of Sheehan, Miller, and Ingimundarson does not disclose wherein the lower leg support is hingedly connected to the foot support.
However, Ingimundarson2 teaches an analogous foot orthotic 10 (Fig. 1-5) comprising an analogous foot support 14 (Fig. 1) and lower leg support 12 (Fig. 1), wherein the lower leg support 12 is hingedly connected to the foot support 14 (Fig. 1 and [0072-0073]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chella such that the lower leg support is hingedly connected to the foot support as taught by Ingimundarson2, wherein this hinge connection enables the foot orthotic of Chella to treat instability in the ankle and address acute injuries post full immobilization (Ingimundarson2 [0005]).
Regarding claim 3, Chella in view of Sheehan, Miller, Ingimundarson, and Ingimundarson2 discloses the invention of claim 2 above.
Chella further discloses wherein the tightening cable 60 is wound around the rotatable tightening knob 62 (Fig. 3 and [0041], the cable 60 is around the knob 62).
Regarding claim 4, Chella in view of Sheehan, Miller, Ingimundarson, and Ingimundarson2 discloses the invention of claim 3 above.
Chella further discloses wherein the rotatable knob 62 is rotated to tighten the orthotic 10 to the user's foot (see [0041]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chella (US 20110197362 A1) in view of Sheehan (US 20190269558 A1) in view of Miller (US 20170056230 A1) in view of Ingimundarson (US 20090287128 A1) in view of Ingimundarson (US 20100137770 A1), henceforth Ingimundarson2, in view of Weaver (US 20110144554 A1).
Regarding claim 5, Chella in view of Sheehan, Miller, Ingimundarson, and Ingimundarson2 discloses the invention of claim 4 above.
Chella in view of Sheehan, Miller, Ingimundarson, and Ingimundarson2 does not disclose wherein the knob is pushed or pulled to release the tension on the tightening cable.
However, Weaver teaches an analogous foot orthotic (Fig. 7A-7B) having an analogous cinching mechanism 50 (Fig. 7A-7B, [0034-0035] “tension system 50”) having an analogous cable 60 and knob 52/54 (Fig. 7A-7B), wherein the knob 52/54 is pushed or pulled to release the tension on the tightening cable 60 ([0035] when the knob 52/54 is depressed, thus pushed, the cable tension may be released).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knob 62 of Chella to be pushed or pulled to release the tension on the tightening cable 60 as taught by Weaver in order to enable the foot orthotic to be easily removed (Weaver [0035]).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chella (US 20110197362 A1) in view of Sheehan (US 20190269558 A1) in view of Miller (US 20170056230 A1) in view of Ingimundarson (US 20090287128 A1) in view of DeHeer (US 20200206059 A1).
Regarding claim 7, Chella in view of Sheehan, Miller, and Ingimundarson discloses the invention of claim 6 above.
Chella in view of Sheehan, Miller, and Ingimundarson does not disclose a lockable hinge disposed between the foot support and the lower leg support.
However, DeHeer teaches an analogous foot orthotic 100 (Fig. 4-8) comprising an analogous foot support 113 (Fig. 4-8) and analogous lower leg support 116 (Fig. 4-8), wherein there is a lockable hinge 127/141/136 (Fig. 4-8 and [0052], screw forms a pivot thus hinge via openings 141 and 136; wherein this is lockable via screw 124 [0053]) disposed between the foot support 113 and the lower leg support 116 (Fig. 4-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a lockable hinge127/141/136  disposed between the foot support and the lower leg support to the device of Chella as taught by DeHeer, in order to provide an adjustable angle between the foot support and lower leg support thus providing increased user adjustability to the desired mode of operation (DeHeer [0058-0059]).
Regarding claim 8, Chella in view of Sheehan, Miller, Ingimundarson, and DeHeer discloses the invention of claim 7 above.
DeHeer further teaches wherein the lockable hinge127/141/136 includes markings 125 (Fig. 6, apertures 125 are markings as they are visible differentiators of the available locking angles) for a user to lock the hinge 127/141/136 in any angle (Fig. 6, the markings 125 indicated all of the “any” available locking angles, see further [0058]).
Regarding claim 9, Chella in view of Sheehan, Miller, Ingimundarson, and DeHeer discloses the invention of claim 8 above.
Chella further discloses wherein the tightening cable 60 is adapted to tighten and loosen the tongue 16 in response to rotating the rotatable tightening knob 62 (see [0041]).
Claim(s) 11-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chella (US 20110197362 A1) in view of Miller (US 20170056230 A1) in view of Ingimundarson (US 20090287128 A1) in view of DeHeer (US 20200206059 A1).
Regarding claim 11 and 17, Chella discloses a brace 10 for a user’s lower leg (Fig. 1-9) comprising: 
a foot support 16/32 (Fig. 1 and [0030], foot support comprised of the tongue 16 and lower end 32 of shell 14) a plastic outer shell 32 ([0030] lower end 32 of shell 14 is an outer shell of the device formed of plastic) with a foot support channel 142 (Fig. 4 and [0039]),
a foam liner 26-32 within the outer shell 32 (Fig. 1 and [0030], the portion of “foam pad 26” within outer shell 32 is a foam liner); and 
a tongue 16 securely fastened to the outer shell 32 on a first end 20 (Fig. 3 and [0030], wherein the tongue 16 is attached to a first end 20, being the rim of outer shell 32, via the cable 60); 
a lower leg support 28 (Fig. 1 and [0030], upper end of shell 14), the lower leg support 28 having a plastic outer shell 28 (Fig. 1 and [0030], upper end of shell 14 is a “shell” that is outer of the device, and is formed of plastic) with a lower leg channel 70 (Fig. 3 and [0034]),
a foam liner 26-28 within the outer shell 28 (Fig. 1 and [0030], the portion of “foam pad 26” within outer shell 28 which is a foam liner); and 
a strap 160 (Fig. 1 and [0032, 0042], strap 160) securely fastened to the outer shell 28 on a first end 166 (see [0042], wherein the strap 160 has an end 166 secured to the side opposite from the buckle 162, that side being a first end) and a self-fastening device 162 on a second end (see [0042], buckle 162 self-fastens the strap 160, placed on the second end of the outer shell 28, shown as the left side in Fig. 1); 
a rotatable tightening knob 62 (Fig. 1-3 and [0041]); and 
a tightening cable 60 (Fig. 1-3 and [0041]) coupled to the rotatable tightening knob 62 (Fig. 1-3 and [0041]), the tightening cable 60 routed within the foot support channel 142 (Fig. 4) and the lower leg channel 70 (Fig. 4), and operably attached to a second end of the tongue 16 (Fig. 4, the top end of the tongue 16 may be called a second end, such that the cable 60 is operably attached to the second end via routing through the channel 142 and the knob 62).
Chella does not disclose the foam liner being a closed cell foam.
However, Miller teaches an analogous foot support (Fig. 1-2) comprising an analogous foam liner 20 (Fig. 2 and [0027]), the foam liner being a closed cell foam (see [0027]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam liner 16 of Chella to be a closed cell foam liner as taught by Miller in order to provide an extremely soft texture and consistent thickness, texture, and density (Miller [0027]).
Chella in view of Miller does not disclose the outer shells being a thermoplastic.
However, Ingimundarson teaches an analogous foot orthotic 1000 (Fig. 1-4 and [0090-0091]) having an analogous foot support 1014 and analogous lower leg support 1006 (Fig. 1-4), wherein these are analogous plastic outer shells (Fig. 1-4 and [0092-0093]), wherein the plastic is a thermoplastic (see [0092]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic outer shells of Chella to be formed of thermoplastic as taught by Ingimundarson, wherein thermoplastic is shown to be a known material to be used to form shells for a foot orthotic (Ingimundarson [0092]), and thermoplastic is an easy plastic to mold to the desired shape of the device.
Chella in view of Miller does not disclose the rotatable tightening knob disposed on the lower leg support.
However, Ingimundarson further teaches an analogous foot orthotic 1500 (Fig. 13) comprising an analogous foot support 1504/1514 (Fig. 13) and analogous lower leg support 1506/1512 (Fig. 13), having an analogous cinching mechanism 1530/1532 (Fig. 13 and [0154], tightening mechanism with a knob 1530 and cable 1532), having an analogous rotatable tightening knob 1530 and cable 1532 (Fig. 13 and [0154]), wherein the analogous rotatable tightening knob 1530 is disposed on the lower leg support 1506/1512.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotatable tightening knob 62 of Chella to be disposed on the lower leg support as taught by Ingimundarson, since it was held in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that the particular placement of parts is held to be an obvious matter of design choice (MPEP 2144.04,VI,C) (instant application lacks criticality towards the knob location).
Chella in view of Miller, and Ingimundarson does not disclose the lower leg support hingedly connected to the foot support (claim 1), a lockable hinge disposed between the foot support and the lower leg support (claim 17).
However, DeHeer teaches an analogous foot orthotic 100 (Fig. 4-8) comprising an analogous foot support 113 (Fig. 4-8) and analogous lower leg support 116 (Fig. 4-8), wherein there is a lockable hinge 127/141/136 (Fig. 4-8 and [0052], screw forms a pivot thus hinge via openings 141 and 136; wherein this is lockable via screw 124 [0053]) disposed between the foot support 113 and the lower leg support 116 (Fig. 4-8), thus the lower leg support 116 hingedly connected to the foot support 113.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a lockable hinge127/141/136  disposed between the foot support and the lower leg support to the device of Chella as taught by DeHeer, in order to provide an adjustable angle between the foot support and lower leg support thus providing increased user adjustability to the desired mode of operation (DeHeer [0058-0059]).
Regarding claim 12, Chella in view of Miller, Ingimundarson, and DeHeer discloses the invention of claim 11 above.
Chella further discloses wherein the tightening cable 60 is wound around the rotatable tightening knob 62 (Fig. 3 and [0041], the cable 60 is around the knob 62).
Regarding claim 13, Chella in view of Miller, Ingimundarson, and DeHeer discloses the invention of claim 11 above.
Chella further discloses wherein the tightening cable 60 is adapted to tighten and loosen the tongue 16 in response to rotating the rotatable tightening knob 62 (see [0041]).
Regarding claim 14, Chella in view of Miller, Ingimundarson, and DeHeer discloses the invention of claim 11 above.
Chella further discloses wherein the rotatable knob 62 is rotated to tighten the orthotic 10 to the user's foot (see [0041]).
Regarding claim 16, Chella in view of Miller, Ingimundarson, and DeHeer discloses the invention of claim 11 above.
Chella further discloses wherein the foot support 16/32 and the lower leg support 28 are specifically located in order to hold a user's foot in a neutral position (Fig. 1 shows the positioned of the foot support 16/32 and the lower leg support 28, wherein the leg and foot of the user are shown to be about perpendicular to each other which is the known neutral position of the user’s foot).
Regarding claim 18, Chella in view of Miller, Ingimundarson, and DeHeer discloses the invention of claim 17 above.
DeHeer further teaches wherein the lockable hinge127/141/136 includes markings 125 (Fig. 6, apertures 125 are markings as they are visible differentiators of the available locking angles) for a user to lock the hinge 127/141/136 in any angle (Fig. 6, the markings 125 indicated all of the “any” available locking angles, see further [0058]).
Regarding claim 19, Chella in view of Miller, Ingimundarson, and DeHeer discloses the invention of claim 18 above.
Chella discloses wherein the foot support 16/32 and the lower leg support 28 comprise a plurality of channels 142/70 (Fig. 4 and [0039]) (see 112b above).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chella (US 20110197362 A1) in view of Miller (US 20170056230 A1) in view of Ingimundarson (US 20090287128 A1) in view of DeHeer (US 20200206059 A1) in view of Weaver (US 20110144554 A1).
Regarding claim 15, Chella in view of Miller, Ingimundarson, and DeHeer discloses the invention of claim 11 above.
Chella in view of Miller, Ingimundarson, and DeHeer does not disclose wherein the knob is pushed or pulled to release the tension on the tightening cable.
However, Weaver teaches an analogous foot orthotic (Fig. 7A-7B) having an analogous cinching mechanism 50 (Fig. 7A-7B, [0034-0035] “tension system 50”) having an analogous cable 60 and knob 52/54 (Fig. 7A-7B), wherein the knob 52/54 is pushed or pulled to release the tension on the tightening cable 60 ([0035] when the knob 52/54 is depressed, thus pushed, the cable tension may be released).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knob 62 of Chella to be pushed or pulled to release the tension on the tightening cable 60 as taught by Weaver in order to enable the foot orthotic to be easily removed (Weaver [0035]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chella (US 20110197362 A1) in view of Miller (US 20170056230 A1) in view of Ingimundarson (US 20090287128 A1).
Regarding claim 1, Chella discloses a brace (Fig. 1-9) comprising: 
a foot support 16/32 that is fit to a user's foot (Fig. 1 and [0030], foot support comprised of the tongue 16 and lower end 32 of shell 14), the foot support 16 comprising: 
a plastic outer shell 32 ([0030] lower end 32 of shell 14 is an outer shell of the device formed of plastic); 
a foam liner 26-32 within the outer shell 32 (Fig. 1 and [0030], the portion of “foam pad 26” within outer shell 32 is a foam liner); and 
a tongue 16 to secure the user's foot within the foot support 16/32 (Fig. 1 and [0030]); 
a lower leg support connected to the foot support 16/32 (Fig. 1 and [0030], upper end of shell 14, connected to the foot support 16/32), the lower leg support 28 comprising:
a plastic outer shell 28 (Fig. 1 and [0030], upper end of shell 14 is a “shell” that is outer of the device, and is formed of plastic); 
a foam liner 26-28 within the outer shell 28 (Fig. 1 and [0030], the portion of “foam pad 26” within outer shell 28 which is a foam liner); and 
a strap 52 to secure the user's leg within the lower leg support 28 (	Fig. 1 and [0032, 0042], “strap mechanism 52” with strap 160); 
a cinching mechanism 50 (Fig. 1-3 and [0033], “rotary lacing system 50” wherein this is a cinching mechanism as to “cinch” is to secure) comprising: 
a rotatable tightening knob 62 (Fig. 1-3 and [0041]); and 
a tightening cable 60 (Fig. 1-3 and [0041]) coupled to the rotatable tightening knob 62 (Fig. 1-3 and [0041]) and operably connected to the foot support 16/32 (Fig. 1-3); and 
a plurality of channels 142/70/72 within the lower leg support 28 and the foot support 16/32 (Fig. 4 and [0039], “guides” 142, 70, and 72 are channels); and wherein the tightening cable 60 is routed through the plurality of channels 142/70/72 within the lower leg support 28 and the foot support 16/32 (Fig. 4 and [0039]).
Chella does not disclose the foam liner being a closed cell foam.
However, Miller teaches an analogous foot support (Fig. 1-2) comprising an analogous foam liner 20 (Fig. 2 and [0027]), the foam liner being a closed cell foam (see [0027]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam liner 16 of Chella to be a closed cell foam liner as taught by Miller in order to provide an extremely soft texture and consistent thickness, texture, and density (Miller [0027]).
Chella in view of Miller does not disclose the outer shells being a thermoplastic.
However, Ingimundarson teaches an analogous foot orthotic 1000 (Fig. 1-4 and [0090-0091]) having an analogous foot support 1014 and analogous lower leg support 1006 (Fig. 1-4), wherein these are analogous plastic outer shells (Fig. 1-4 and [0092-0093]), wherein the plastic is a thermoplastic (see [0092]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic outer shells of Chella to be formed of thermoplastic as taught by Ingimundarson, wherein thermoplastic is shown to be a known material to be used to form shells for a foot orthotic (Ingimundarson [0092]), and thermoplastic is an easy plastic to mold to the desired shape of the device.
Chella in view of Miller does not disclose the rotatable tightening knob disposed on the lower leg support.
However, Ingimundarson further teaches an analogous foot orthotic 1500 (Fig. 13) comprising an analogous foot support 1504/1514 (Fig. 13) and analogous lower leg support 1506/1512 (Fig. 13), having an analogous cinching mechanism 1530/1532 (Fig. 13 and [0154], tightening mechanism with a knob 1530 and cable 1532), having an analogous rotatable tightening knob 1530 and cable 1532 (Fig. 13 and [0154]), wherein the analogous rotatable tightening knob 1530 is disposed on the lower leg support 1506/1512.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotatable tightening knob 62 of Chella to be disposed on the lower leg support as taught by Ingimundarson, since it was held in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that the particular placement of parts is held to be an obvious matter of design choice (MPEP 2144.04,VI,C) (instant application lacks criticality towards the knob location).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        9/27/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786